Order, Supreme Court, Bronx County, entered on December 19, 1973, granting plaintiff’s motion to restore this personal injury action to the Trial Calendar, unanimously modified, in the exercise of discretion, by adding thereto a provision imposing $250 costs on plaintiff’s attorneys, payable to defendant-appellant, Ravitz, and, as so modified, the order is affirmed, without costs and without disbursements. Plaintiff’s attorneys failed to timely serve and file a statement of readiness herein and failed thereafter to promptly move to restore this action to the calendar. Under the circumstances it was an improper exercise of discretion to grant the plaintiff’s motion without the imposition of suitable terms (Moran v. Rynar, 39 A D 2d 718; Davies v. Arno Serv. Co., N. Y. L. J., March 18, 1974, p. 16, col. 1). Concur—Markewich, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.